DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 8-9, filed May 16, 2022, with respect to amendments to claim 1 and 37 have been fully considered and are persuasive. The 35 U.S.C. 103 over claim 1, 4, 5, 6, 7, 8, 9 and 25-41 as being unpatentable over Lewis et al. (US 2007/0037267 A1) and in view of Prevost et al. (US 8,093,023 B1) and Soong et al. (US 2011/0097770 A1) as evidenced by Krishnan et al. and Merriam Webster have been withdrawn. 

Allowable Subject Matter
Claim 1, 7-9, 27-30 and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, singularly and/or in combination do not teach or suggest at least base of the method with steps and components as recited in claim 1 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792